           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 1 of 34



     Miles N. Clark, Esq.
 1
     Nevada Bar No. 13848
 2   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 3   KNEPPER & CLARK LLC
     5510 So. Fort Apache Rd, Suite 30
 4
     Las Vegas, NV 89148
 5   Telephone: (702) 856-7430
     Facsimile: (702) 447-8048
 6   Email: Miles.Clark@knepperclark.com
     Email: Matthew.Knepper@knepperclark.com
 7

 8   Michael F. Ram (Pro Hac Vice application pending)
     Marie N. Appel (Pro Hac Vice application pending)
 9   MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
10
     711 Van Ness Avenue, Suite 500
11   San Francisco, CA 94102
     Telephone: (415) 358-6913
12   Facsimile: (415) 358-6293
     Email: MRam@forthepeople.com
13
     Email: MAppel@forthepeople.com
14
     Benjamin R. Osborn (Pro Hac Vice application pending)
15   102 Bergen Street
     Brooklyn, NY 11201
16
     Telephone: (347) 645-0464
17   Email: Ben@benosbornlaw.com

18   Attorneys for Plaintiffs
     and the Proposed Class
19
                                THE UNITED STATES DISTRICT COURT
20                                 FOR THE DISTRICT OF NEVADA
21   ANTHONY SESSA and MARK SESSA, on                    Case No.: 2:20-cv-02292
22   behalf of themselves and all others similarly
     situated,                                           CLASS ACTION COMPLAINT FOR
23                         Plaintiffs,                   VIOLATION OF NEV. REV. STAT. §§
     v.                                                  597.770 et seq. AND 598.0903 et seq.;
24                                                       INTRUSION UPON SECLUSION;
25   ANCESTRY.COM OPERATIONS INC., a                     UNJUST ENRICHMENT
     Virginia Corporation; ANCESTRY.COM INC.,
26   a Delaware Corporation; and              CLASS ACTION
     ANCESTRY.COM LLC, a Delaware Limited
27   Liability Company.                       JURY TRIAL DEMANDED
28
                                   Defendants.


     CLASS ACTION COMPLAINT                          1
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 2 of 34



 1           1.     Plaintiffs ANTHONY SESSA and MARK SESSA, by and through their attorneys,
 2   make the following allegations on information and belief, except as to factual allegations
 3   pertaining to Plaintiffs, which are based on personal knowledge.
 4
                                             INTRODUCTION
 5
             2.     Plaintiffs bring this class action complaint against ANCESTRY.COM
 6
     OPERATIONS INC.; ANCESTRY.COM INC; and ANCESTRY.COM LLC (collectively,
 7
     “Ancestry”) for knowingly misappropriating the photographs, likenesses, names, and identities
 8
     of Plaintiffs and the class; knowingly using those photographs, likenesses, names, and identities
 9
     for the commercial purpose of selling access to them in Ancestry products and services; and
10
     knowingly using those photographs, likenesses, names, and identities to advertise, sell, and solicit
11
     purchases of Ancestry services and products; without obtaining prior consent from Plaintiffs and
12
     the class.
13
             3.     Ancestry’s business model relies on amassing huge databases of personal
14
     information, including names, photographs, addresses, places of birth, estimated ages, schools
15
     attended, and other biographical information, then selling access to that information for
16

17
     subscription fees. Ancestry’s databases comprise billions of records belonging to hundreds of

18   millions of Americans. The main subject of this lawsuit is Ancestry’s “U.S., School Yearbooks,

19   1900-1999” database (“Ancestry Yearbook Database”). To construct its Yearbook Database,

20   Ancestry extracted personal information from school yearbooks, then aggregated the extracted

21   information into digital records that correspond to and identify specific individuals. The Ancestry

22   Yearbook Database includes the names, photographs, cities of residence, and schools attended
23   of many millions of Americans. According to the Ancestry website, the Ancestry Yearbook
24   Database includes over 1.7 million individual records from Nevada schools and universities.
25           4.     Ancestry has not received consent from, given notice to, or provided
26   compensation to the millions of Nevadans whose names, photographs, biographical information,
27   and identities appear in its Ancestry Yearbook Database.
28
             5.     The names, photographs, cities of residence, schools attended, estimated ages,


     CLASS ACTION COMPLAINT                        2
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 3 of 34



 1   likenesses, and identities contained in the Ancestry Yearbook Database uniquely identify specific
 2   individuals.
 3          6.      Ancestry knowingly uses the names, photographs, cities of residence, schools
 4   attended, estimated ages, likenesses, and identities in its Ancestry Yearbook Database on and in
 5   its products and services. Ancestry sells access to those records to paying subscribers. In
 6
     exchange for subscription payments ranging from $24.99 to $49.99 per month, depending on the
 7
     plan, Ancestry subscribers receive the ability to search, view, and download records in Ancestry
 8
     databases, including the names, photographs, cities of residence, schools attended, estimated ages,
 9
     likenesses, and identities Ancestry has amassed in its Ancestry Yearbook Database without
10
     consent.
11
            7.      Ancestry knowingly uses the names, photographs, cities of residence, schools
12
     attended, estimated ages, likenesses, and identities in its Ancestry Yearbook Database to
13
     advertise, sell, and solicit the purchase of its monthly subscription products and services,
14
     including its “U.S. Discovery,” “World Explorer,” and “All Access” subscription plans.
15
            8.      Ancestry advertises and promotes its products and services to new subscribers by
16
     offering a 14-day promotional “free trial” that provides temporary access to search, view, and
17
     download records from Ancestry’s databases. Users who sign up for the promotional “free trial”
18

19
     provide payment information but are not billed until the promotional “free trial” expires and may

20   cancel before the trial expires without charge. During the promotional “free trial,” users are

21   encouraged to search Ancestry Databases, including its Yearbook Database, for the names of any

22   people they may know or be curious about. In response to searches of the Ancestry Yearbook

23   Database, users receive a list records, each of which corresponds to a specific identifiable person,

24   and includes the individual’s name, yearbook photo, estimated age, city of residence, school
25   attended, and year of attendance. “Free trial” users may view and download full-resolution
26   versions of yearbook photos of the individuals they have searched.
27          9.      The sole purpose of offering the promotional “free trial” is to induce users to
28   subscribe to its paid product and service. By providing access to and encouraging use of its


     CLASS ACTION COMPLAINT                        3
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 4 of 34



 1   Ancestry Yearbook Database as part of its promotional “free trial”, Ancestry is knowingly using
 2   the names, photographs, and likenesses of Plaintiffs and the class to advertise, sell, and solicit
 3   the purchase of its subscription products and services.
 4          10.      Ancestry also advertises its monthly subscription products and services by
 5   providing a promotional limited-access version of its website. Any visitor to the Ancestry website
 6
     may access the promotional limited-access version, even if they have not provided contact
 7
     information or signed up for the promotional “free trial.” Users on the promotional limited-access
 8
     version are encouraged to search Ancestry Databases, including its Yearbook Database, for the
 9
     names of any people they may know or be curious about. In response to searches of the Ancestry
10
     Yearbook Database, users receive a list records, each of which corresponds to a specific
11
     identifiable person, and includes the individual’s name, city of residence, and a low-resolution
12
     version of a yearbook photo. Users of the promotional limited-access version of the website may
13
     view the low-resolution photo, allowing them to confirm the record corresponds to the person
14
     they are searching for. Users cannot view the full-resolution version of the photograph or view
15
     additional information about the person such as estimated age, name of school, and yearbook
16
     year. If users click to view this information, they are encouraged to “sign up now” for a paid
17
     subscription.
18

19
            11.      The sole purpose of offering the promotional limited-access version of the website

20   is to induce users to subscribe to its paid product and service. By providing access to and

21   encouraging use of its Ancestry Yearbook Database as part of its promotional limited-access

22   website for non-subscribers, Ancestry is knowingly using the names, photographs, and likenesses

23   of Plaintiffs and the class to advertise, sell, and solicit the purchase of its subscription products

24   and services.
25          12.      Ancestry also advertises using targeted promotional email messages that include
26   names, photographs, images, likenesses, and other personal information it has amassed in its
27   databases. These targeted promotional email messages are intended to entice potential customers
28   to purchase a paid subscription, and to entice existing customers to upgrade to more expensive


     CLASS ACTION COMPLAINT                         4
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 5 of 34



 1   plans. For example, in one of its more ghoulish advertising techniques, Ancestry sends to
 2   potential subscribers’ photographs of the gravesites of their deceased relatives, promising that a
 3   paid subscription will reveal even more information about the deceased. On information and
 4   belief, Ancestry also sends to potential subscribers’ messages containing names, photographs,
 5   images, biographical information, and likenesses from its Yearbook Database, including the
 6
     names, photographs, images, biographical information, and likenesses of Plaintiffs and the class.
 7
            13.     Ancestry appropriated and continues to grow its massive databases of personal
 8
     information, including its Ancestry Yearbook Database, which contains the names, photographs,
 9
     cities of residence, schools attended, estimated ages, likenesses, and identities of millions of
10
     Nevadans. Ancestry uses these records both as the core element of its products and services, and
11
     to sell and advertise its products and services, without providing any notice to the human beings
12
     who are its subjects. Ancestry did not ask the consent of the people whose personal information
13
     and photographs it profits from. Nor has it offered them any compensation for the ongoing use
14
     of their names, photographs, likenesses, and identities as part of its products and services, and to
15
     sell and advertise its products and services.
16
            14.     Through its actions, Ancestry has harmed and continues to harm Plaintiffs and the
17
     class by denying them the economic value of their likenesses, violating their legally protected
18

19
     rights to the exclusive use of their likenesses, and violating their right to seclusion. Ancestry has

20   also earned ill-gotten profits and been unjustly enriched.

21          15.     These practices, as further detailed in this complaint, violate the Nevada right to

22   publicity as codified in Nev. Rev. Stat. 597.770 et seq.; Nevada law prohibiting deceptive trade

23   practices as codified in 598.090. et seq; Nevada common law protecting against Intrusion upon

24   Seclusion; and Nevada Unjust Enrichment law.
25                                    JURISDICTION AND VENUE
26          16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) (the
27   Class Action Fairness Act (“CAFA”)), because: (A) all members of the putative class are citizens
28
     of a state different from any defendant. According to available public records, Defendants are all


     CLASS ACTION COMPLAINT                          5
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 6 of 34



 1   incorporated in either Delaware or Virginia, and are headquartered in Utah. The class members
 2   are residents of Nevada. (B) The proposed class consists of at least 100 members. Ancestry
 3   advertises that its Ancestry Yearbook Database comprises about 730 million individual records
 4   collected from “more than 450,000 yearbooks and more than 62 million pages.” A search of the
 5   database for records located in “Nevada, USA” returns more than 1.7 million individual records.
 6
     Even accounting for the fact that some individuals may appear in multiple records, that some are
 7
     deceased or no longer live in Nevada while others have moved into the state, and that the class
 8
     excludes current Ancestry subscribers, the class likely comprises millions of Nevadans. And (C)
 9
     the amount in controversy exceeds $5,000,000 exclusive of interest and costs. Nev. Rev. Stat.
10
     597.770 et seq. provides for damages equal to the greater of $750 per violation or the actual
11
     damages suffered by Plaintiffs, plus exemplary and/or punitive damages in the case of knowing
12
     use without consent. Given more than 1.7 million individual records in Nevada, the amount in
13
     controversy is well over the jurisdictional amount.
14
            17.     This Court has personal jurisdiction over the claims of Plaintiffs and the non-
15
     named class members. Ancestry maintains substantial connections to the state of Nevada and this
16
     district by, among other things, advertising its subscription products and services to prospective
17
     customers in this state and district, providing its subscription products and services to existing
18

19
     customers in this state and district, and using the misappropriated names, photographs, likenesses,

20   images, and identities of residents of this state and district as described in this complaint.

21          18.     Venue is appropriate pursuant to 28 U.S.C. § 1391(b). A substantial portion of the

22   events and conduct giving rise to the violations alleged in this complaint occurred in this district.

23   A substantial portion of the class members reside in this state and district. Named Plaintiffs

24   Anthony Sessa and Mark Sessa reside in this district.
25                                      INTRADISTRICT VENUE
26          19.     Venue in this Division of the District is proper because a substantial part of the
27   events or omissions which give rise to the claim occurred in Clark County. Plaintiffs Anthony
28   Sessa and Mark Sessa live in Las Vegas.


     CLASS ACTION COMPLAINT                         6
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 7 of 34



                                                PARTIES
 1
     Defendant Ancestry
 2
            20.     Defendant ANCESTRY.COM OPERATIONS INC. is a Virginia corporation
 3
     with its headquarters in Lehi, Utah. It conducts business under the brand names “Ancestry.com,”
 4
     “Ancestry,” and other brand names associated with the various website and services it owns and
 5
     operates. Ancestry conducts business throughout this District, Nevada, and the United States.
 6
     Ancestry owns and operates the website Ancestry.com.
 7
            21.     Defendant ANCESTRY.COM INC. is a Delaware corporation with its
 8

 9
     headquarters in Lehi, Utah. Defendant ANCESTRY.COM LLC is a Delaware limited liability

10   company with its headquarters in Lehi, Utah.

11
     Plaintiff Anthony Sessa
            22.     Plaintiff Anthony Sessa is a resident of Las Vegas. Anthony Sessa is not a
12

13
     subscriber of any Ancestry.com products or services and is not subject to any Terms of Service

14   or any other agreement with Ancestry.com.

15          23.     Anthony Sessa has never provided consent to Ancestry, written or otherwise, for

16   the use of his name, photograph, or likeness.

17          24.     Ancestry has never notified, requested consent, or provided compensation to

18   Anthony Sessa for its appropriation of his name, photograph, and likeness. Anthony Sessa first
19   became aware that his personal information and photographs are being used by Ancestry through
20   the investigation of this lawsuit.
21          25.     Ancestry has and continues to knowingly use Anthony Sessa’s name, photograph,
22   and likeness for a commercial purpose by selling access to his name, photograph, and likeness
23   its products, including its “U.S. Discovery,” “World Explorer,” and “All Access” paid
24
     subscription plans. Subscribers who pay monthly subscriptions fees of between $24.99 and
25
     $49.99 per month, depending on the plan, receive in exchange the ability to search for, view, and
26
     download records in Ancestry’s Yearbook Database. This database includes three separate
27
     records corresponding to Anthony Sessa: one from a 1975 yearbook from Western High School
28
     in Las Vegas, Nevada, where Anthony Sessa attended school; one from a 1976 yearbook from


     CLASS ACTION COMPLAINT                          7
           Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 8 of 34



 1   the same school; and one from 1977 yearbook from the same school. Paying subscribers may
 2   search for Anthony Sessa and view and download the three records containing his name,
 3   photograph, and likeness.
 4          26.     Ancestry has and continues to knowingly use Anthony Sessa’s name, photograph,
 5   and likeness for the commercial purpose of advertising, selling, and soliciting the purchase of its
 6
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
 7
     Access” paid subscription plans, by using Anthony Sessa’s name, photograph, and likeness in its
 8
     14-day promotional “free trial”. Users of the promotional “free trial” may search for, download,
 9
     and view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the same
10
     three records corresponding to Anthony Sessa that are available to paying users. Ancestry’s sole
11
     purpose in using Anthony Sessa’s name, photograph, and likeness in the promotional “free trial”
12
     version of its website is to advertise, sell, and solicit the purchase of paid subscription plans.
13
            27.     A screenshot showing the results of a search for Anthony Sessa’s name on
14
     Ancestry.com is shown below, followed by three screenshots showing the more detailed version
15
     of each record that is delivered if the user clicks the “View Record” link corresponding to each
16
     record in the list. These pages are accessible both to paying subscribers and to users of Ancestry’s
17
     promotional 14-day “free trial.” To protect their privacy, throughout this complaint Plaintiff’s
18

19
     counsel have used photo-editing software to obscure Anthony Sessa’s face and the names and

20   images of other students. In the original records Ancestry created and is currently using, Anthony

21   Sessa’s face is plainly visible and identifiable.

22

23

24

25

26

27

28   //


     CLASS ACTION COMPLAINT                         8
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 9 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT          9
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 10 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT           10
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 11 of 34



 1          28.     The three records corresponding to Anthony Sessa uniquely identify Anthony
 2   Sessa. All three plainly and conspicuously display Anthony Sessa’s name, image, photograph,
 3   estimated age, school, city of residence, and the date of the yearbook in which the photo appears.
 4   In all three records Anthony Sessa’s face is the sole subject of the photograph.
 5          29.     Ancestry has and continues to knowingly use Anthony Sessa’s name, photograph,
 6
     and likeness for the commercial purpose of advertising, selling, and soliciting the purchase of its
 7
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
 8
     Access” paid subscription plans, by using Anthony Sessa’s name, photograph, and likeness in
 9
     the promotional limited-access version of its website. Any visitor to the Ancestry website may
10
     access the promotional limited-access version, even if they have not provided contact information
11
     or signed up for the promotional “free trial.” Users of the promotional limited-access version of
12
     the website may search for records in Ancestry’s Yearbook and may view a limited portion of
13
     the information in those records, including the name, city of residence, and a low-resolution
14
     version of the photograph corresponding to each record. Users of the promotional limited-access
15
     version of the Ancestry website receive access to a limited version of same three records
16
     corresponding to Anthony Sessa that are available to paying users.
17
            30.     Ancestry’s sole purpose in using Anthony Sessa’s name, photograph, and likeness
18

19
     in the promotional limited-access version of its website is to advertise, sell, and solicit the

20   purchase of paid subscription plans. Users who search for Anthony Sessa’s name are shown a

21   limited version of the records corresponding to Anthony Sessa, which includes Anthony Sessa’s

22   name, city of residence, and a low-resolution version of Anthony Sessa’s photograph. Users who

23   hover over the “View Record” link corresponding to each record receive a promotional pop-up

24   advertisement from Ancestry displaying Anthony Sessa’s name, a low-resolution version of his
25   photograph, and a message indicating “There’s more to see” and promising the user access to
26   Anthony Sessa’s estimated age, birth year, school, yearbook date, school location, and a full-
27   resolution of Anthony Sessa’s photograph if they “Sign Up Now” for a paid subscription.
28          31.     A screenshot showing the results of a search for Anthony Sessa’s name on the


     CLASS ACTION COMPLAINT                        11
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 12 of 34



 1   promotional limited-access version of the Ancestry website is shown below, followed by three
 2   screenshots showing the promotional pop-up advertisement Ancestry delivers to users who hover
 3   over the “View Record” link corresponding to each record.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT                     12
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 13 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT           13
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 14 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
            32.     On information and belief, Ancestry has and continues to knowingly use Anthony

16   Sessa’s name, photograph, and likeness for the commercial purpose of advertising, selling, and

17   soliciting the purchase of its subscription services and products, including its “U.S. Discovery,”

18   “World Explorer,” and “All Access” paid subscription plans, by using Anthony Sessa’s name,

19   photograph, and likeness in targeted promotional email messages. Ancestry regularly sends

20   promotional email messages that are intended to entice potential customers to purchase a paid
21   subscription, and to entice existing customers to upgrade to more expensive plans. These email
22   promotions often include the names, photographs, and likenesses of people Ancestry believes
23   may be related to the recipient and encourage the recipient to sign up or upgrade their subscription
24   plan to learn more about the relative. Upon information and belief, Ancestry has and continues
25   to send targeted promotional email messages including Anthony Sessa’s name, photograph, and
26
     likeness.
27
            33.     Through its actions, Ancestry has harmed and continues to harm Anthony Sessa
28
     by depriving him the fair economic value of his likeness; violating his exclusive right to control


     CLASS ACTION COMPLAINT                        14
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 15 of 34



 1   his likeness; and violating his right to freedom from intrusion upon seclusion. Ancestry has
 2   earned ill-gotten profits and been unjustly enriched through its use of Anthony Sessa’s name,
 3   photograph, and likeness.
 4   Plaintiff Mark Sessa

 5           34.        Plaintiff Mark Sessa is a resident of Las Vegas, Nevada. Mark Sessa is not a

 6   subscriber of any Ancestry.com products or services, and is not subject to a Terms of Service or

 7   any other agreement with Ancestry.com.
 8           35.        Mark Sessa has never provided consent to Ancestry, written or otherwise, for the
 9   use of his name, photograph, or likeness.
10           36.        Ancestry has never notified, requested consent, or provided compensation to
11   Mark Sessa for its use of his name, photograph, and likeness. Mark Sessa first became aware that
12   his personal information and photographs are being used by Ancestry through the investigation
13
     of this lawsuit.
14
             37.        Ancestry has and continues to knowingly use Mark Sessa’s name, photograph,
15
     and likeness for a commercial purpose by selling access to his name, photograph, and likeness
16
     its products, including its “U.S. Discovery,” “World Explorer,” and “All Access” paid
17
     subscription plans. Subscribers who pay monthly subscriptions fees of between $24.99 and
18
     $49.99 per month, depending on the plan, receive in exchange the ability to search for, view, and
19
     download records in Ancestry’s Yearbook Database. This database includes four separate records
20
     corresponding to Mark Sessa: two from a 1970 yearbook from Western High School in Las Vegas,
21
     Nevada, where Mark Sessa went to school, and two from a 1972 yearbook from the same school.
22
     Paying subscribers may search for Mark Sessa and view and download the four records
23
     containing his name, photograph, and likeness.
24
             38.        Ancestry has and continues to knowingly use Mark Sessa’s name, photograph,
25

26
     and likeness for the commercial purpose of advertising, selling, and soliciting the purchase of its

27   subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All

28   Access” paid subscription plans, by using Mark Sessa’s name, photograph, and likeness in its



     CLASS ACTION COMPLAINT                          15
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 16 of 34



 1   14-day promotional “free trial.” Users of the promotional “free trial” may search for, download,
 2   and view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the same
 3   four records corresponding to Mark Sessa that are available to paying users. Ancestry’s sole
 4   purpose in using Mark Sessa’s name, photograph, and likeness in the promotional “free trial”
 5   version of its website is to advertise, sell, and solicit the purchase of paid subscription plans.
 6
            39.     A screenshot showing the results of a search for Mark Sessa’s name on
 7
     Ancestry.com is shown below, followed by three screenshots depicting a representative sample
 8
     of the more detailed versions that are delivered if the user clicks the “View Record” link
 9
     corresponding to each of the four records in the list. These pages are accessible both to paying
10
     subscribers and to users of Ancestry’s promotional 14-day “free trial.” To protect their privacy,
11
     throughout this complaint Plaintiffs’ counsel have used photo-editing software to obscure Mark
12
     Sessa’s face and the names and images of other students. In the original records Ancestry created
13
     and is currently using, Mark Sessa’s face is plainly visible and identifiable.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT                         16
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 17 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT           17
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 18 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          40.     The four records corresponding to Mark Sessa uniquely identify Mark Sessa. All
16
     plainly and conspicuously display Mark Sessa’s name, image, photograph, estimated age, school,
17
     city of residence, and the date of the yearbook in which the photo appears. In two of the records
18
     Mark Sessa’s face is the sole subject of the photograph. In all four records he is clearly
19
     identifiable by name and image. Various of the records identify Mark Sessa’s school participation
20
     in his high school band and in a singing group called the “Blue Freedom Singers.”
21
            41.     Ancestry has and continues to knowingly use Mark Sessa’s name, photograph,
22
     and likeness for the commercial purpose of advertising, selling, and soliciting the purchase of its
23
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
24
     Access” paid subscription plans, by using Mark Sessa’s name, photograph, and likeness in the
25
     promotional limited-access version of its website. Any visitor to the Ancestry website may access
26
     the promotional limited-access version, even if they have not provided contact information or
27
     signed up for the promotional “free trial.” Users of the promotional limited-access version of the
28




     CLASS ACTION COMPLAINT                        18
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 19 of 34



 1   website may search for records in Ancestry’s Yearbook and may view a limited portion of the
 2   information in those records, including the name, city of residence, and a low-resolution version
 3   of the photograph corresponding to each record. Users of the promotional limited-access version
 4   of the Ancestry website receive access to a limited version of same four records corresponding
 5   to Mark Sessa that are available to paying users.
 6
            42.     Ancestry’s sole purpose in using Mark Sessa’s name, photograph, and likeness in
 7
     the promotional limited-access version of its website is to advertise, sell, and solicit the purchase
 8
     of paid subscription plans. Users who search for Mark Sessa’s name are shown a limited version
 9
     of the records corresponding to Mark Sessa, which includes Mark Sessa’s name, city of residence,
10
     and a low-resolution version of Mark Sessa’s photograph. Users who hover over the “View
11
     Record” link corresponding to each record receive a promotional pop-up advertisement from
12
     Ancestry displaying Mark Sessa’s name, a low-resolution version of his photograph, and a
13
     message indicating “There’s more to see” and promising the user access to Mark Sessa’s
14
     estimated age, birth year, school, yearbook date, school location, and a full-resolution of Mark
15
     Sessa’s photograph if they “Sign Up Now” for a paid subscription.
16
            43.     A screenshot showing the results of a search for Mark Sessa’s name on the
17
     promotional limited-access version of the Ancestry website is shown below, followed by three
18

19
     screenshots depicting a representative sample of the promotional pop-up advertisement Ancestry

20   delivers to users who hover over the “View Record” link corresponding to each record.

21

22

23

24

25

26

27

28   //


     CLASS ACTION COMPLAINT                         19
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 20 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT           20
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 21 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            44.    On information and belief, Ancestry has and continues to knowingly use Mark
27
     Sessa’s name, photograph, and likeness for the commercial purpose of advertising, selling, and
28




     CLASS ACTION COMPLAINT                      21
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 22 of 34



 1   soliciting the purchase of its subscription services and products, including its “U.S. Discovery,”
 2   “World Explorer,” and “All Access” paid subscription plans, by using Mark Sessa’s name,
 3   photograph, and likeness in targeted promotional email messages. Ancestry regularly sends
 4   promotional email messages that are intended to entice potential customers to purchase a paid
 5   subscription, and to entice existing customers to upgrade to more expensive plans. These email
 6
     promotions often include the names, photographs, and likenesses of people Ancestry believes
 7
     may be related to the recipient and encourage the recipient to sign up or upgrade their subscription
 8
     plan to learn more about the relative. Upon information and belief, Ancestry has and continues
 9
     to send targeted promotional email messages including Mark Sessa’s name, photograph, and
10
     likeness.
11
            45.      Through its actions, Ancestry has harmed and continues to harm Mark Sessa by
12
     depriving him the fair economic value of his likeness; violating his exclusive right to control his
13
     likeness; and violating his right to freedom from intrusion upon seclusion. Ancestry has earned
14
     ill-gotten profits and been unjustly enriched through its use of Mark Sessa’s name, photograph,
15
     and likeness.
16                                STATEMENT OF COMMON FACTS
17          46.      Ancestry’s business model is based on gathering personal information from
18   various sources, then selling access to that information for a monthly subscription fee. Ancestry
19   uses the personal information it has amassed to advertise, sell, and solicit the purchase of its
20   subscription products and services. Sources from which Ancestry.com collects personal
21
     information include school yearbooks, birth records, marriage records, death records, U.S. census
22
     records, immigration records, military records, and photographs of grave sites.
23
            47.      As part of this business model, Ancestry amassed and continues to grow its
24
     “Ancestry Yearbook Database”, which contains names, yearbook photos, estimated ages, schools
25
     attended, and additional personal information extracted from school yearbooks. Ancestry
26
     aggregates the extracted information into digital records associated with specific individuals. The
27
     Ancestry Yearbook Database comprises about 730 million individual records collected from
28
     “more than 450,000 yearbooks and more than 62 million pages.” Of those 730 million records,


     CLASS ACTION COMPLAINT                        22
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 23 of 34



 1   about 1.7 million are marked in the database as corresponding to students in Nevada schools.
 2          48.     Each record in the Ancestry Yearbook Database includes at least the following
 3   information: the name of a specific individual; a photograph depicting that individual; the name
 4   of the school the individual attended; the year in which the yearbook was printed; and the city in
 5   which that individual lived. Some records contain additional personal information, including the
 6
     individual’s estimated age at the time of the photograph, estimated year of birth, and hobbies and
 7
     interests while in school.
 8
            49.     Ancestry did not and does not seek consent from, give notice to, or provide
 9
     compensation to Plaintiffs and the class before placing their personal information in its Ancestry
10
     Yearbook Database, selling that information as part of its subscription products, and using that
11
     information to sell, advertise, and solicit the purchase of its subscription products.
12
            50.     Although Ancestry does not disclose how it created the Ancestry Yearbook
13
     Database, there is a section of Ancestry’s website encouraging visitors to donate their old
14
     yearbooks to Ancestry. At least some, and possibly all, of the Yearbook Database was built via
15
     such donations.
16
            51.     With the exception of the implied consent of the donor herself (who may or may
17
     not personally appear in the donated yearbook), Ancestry makes no attempt to contact or gain
18

19
     the consent of any of the people whose names, photographs, likenesses, biographical information,

20   and identities appear in a donated yearbook. Ancestry is apparently alert to the risks its business

21   model runs under copyright law, but it does not even attempt to meet its obligations under the

22   Nevada right to publicity. Ancestry asks the donor to sign a disclaimer that the donated yearbook

23   is either “not bound by copyright restrictions” or “the copyright is held by the donor.” But

24   Ancestry does not require or even suggest the donor should ask the consent of the people who
25   appear in the yearbook to have their names, photographs, and images added to the Ancestry
26   Yearbook Database.
27          52.     Each record in the Ancestry Yearbook Database uniquely identifies an individual
28   human being. Indeed, the fact these records uniquely identify specific individuals is the primary


     CLASS ACTION COMPLAINT                         23
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 24 of 34



 1   selling point Ancestry uses to attract new subscribers. In its online promotional materials,
 2   Ancestry touts that subscribers will gain access to the records in its Ancestry Yearbook Database,
 3   each of which “Pinpoints an individual in a particular time and place” by joining information
 4   about the person including name, “school or town,” time, “a photo,” “interests and hobbies,” and
 5   “family linkages” because siblings may appear in the same yearbook.
 6
             53.     Ancestry has and continues to knowingly use the names, photographs, and
 7
     likenesses of Plaintiffs and the class in its products, including its “U.S. Discovery,” “World
 8
     Explorer,” and “All Access” paid subscription plans. Subscribers who pay monthly subscriptions
 9
     fees of between $24.99 and $49.99 per month, depending on the plan, receive in exchange the
10
     ability to search for, view, and download records in Ancestry’s Yearbook Database. Paying
11
     subscribers may view and download records containing the names, photographs, and likenesses
12
     of Plaintiffs and the class.
13
             54.     Ancestry has and continues to knowingly use the names, photographs, and
14
     likenesses of Plaintiffs and the class for the purpose of advertising, selling, and soliciting the
15
     purchase of its subscription services and products, including its “U.S. Discovery,” “World
16
     Explorer,” and “All Access” paid subscription plans, by using the names, photographs, and
17
     likenesses of Plaintiffs and the class in its 14-day promotional “free trial.” Users of the
18

19
     promotional “free trial” may search for, download, and view records in Ancestry’s Yearbook

20   Database. “Free trial” users receive access to the same records that are available to paying users.

21   Ancestry’s sole purpose in using the names, photographs, and likenesses of Plaintiffs and the

22   class in the promotional “free trial” version of its website is to advertise, sell, and solicit the

23   purchase of paid subscription plans.

24           55.     Ancestry has and continues to knowingly use the names, photographs, and
25   likenesses of Plaintiffs and the class for the purpose of advertising, selling, and soliciting the
26   purchase of its subscription services and products, including its “U.S. Discovery,” “World
27   Explorer,” and “All Access” paid subscription plans, by using the names, photographs, and
28   likenesses of Plaintiffs and the class in the promotional limited-access version of its website. Any


     CLASS ACTION COMPLAINT                        24
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 25 of 34



 1   visitor to the Ancestry website may access the promotional limited-access version, even if they
 2   have not provided contact information or signed up for the promotional “free trial.” Users of the
 3   promotional limited-access version of the website may search for records in Ancestry’s Yearbook
 4   and may view a limited portion of the information in those records, including the name, city of
 5   residence, and a low-resolution version of the photograph corresponding to each record. Users
 6
     of the promotional limited-access version of the Ancestry website receive access to a limited
 7
     version of same records that are available to paying users.
 8
            56.     Ancestry’s sole purpose in using the names, photographs, and likenesses of
 9
     Plaintiffs and the class in the promotional limited-access version of its website is to advertise,
10
     sell, and solicit the purchase of paid subscription plans. Users may access limited versions of the
11
     records Ancestry has amassed corresponding to Plaintiffs and the class. The limited-version
12
     records include a name, city of residence, and a low-resolution version of a photograph portraying
13
     the class member. Users who hover over the “View Record” link corresponding to each record
14
     receive a promotional pop-up advertisement from Ancestry displaying the class member’s name,
15
     a low-resolution version of the photograph, and a message indicating “There’s more to see” and
16
     promising the user access to the class member’s estimated age, birth year, school, yearbook date,
17
     school location, and a full-resolution of the class member’s photograph if they “Sign Up Now”
18

19
     for a paid subscription.

20          57.     The vast majority of people whose personal information Ancestry has amassed in

21   its Ancestry Yearbook Database have no business relationship with Ancestry, are not Ancestry

22   subscribers, and are not subject to a Terms of Service or any other agreement with Ancestry.

23          58.     Through its actions, Ancestry has harmed and continues to harm Plaintiffs and the

24   class by depriving them the fair economic value of their likenesses; violating their exclusive

25   rights to control their likenesses; and violating their rights to freedom from intrusion upon

26   seclusion. Ancestry has earned ill-gotten profits and been unjustly enriched through its use of the

27   names, photographs, and likenesses of Plaintiffs and the class.

28          59.     Ancestry’s knowing misappropriation of names, likenesses, photographs, and



     CLASS ACTION COMPLAINT                        25
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 26 of 34



 1   other personal information, and commercial use of those names, likenesses, photographs, and
 2   other personal information in selling and advertising its products and services, violate Nevada’s
 3   statute protecting the right to publicity, Nev. Rev. Stat. §§ 597.770 et seq.; Nevada’s statutory
 4   prohibition against deceptive trade practices, Nev. Rev. Stat. 598.090. et seq.; Nevada common
 5   law protection against intrusion upon seclusion; and Nevada common law protecting against
 6
     unjust enrichment.
 7                                       CLASS ALLEGATIONS

 8          60.      Plaintiffs bring this complaint on behalf of themselves and a class of all Nevada

 9   residents who (a) are not currently subscribers of Ancestry.com, (b) have never donated a

10   yearbook to Ancestry, and (c) whose names, photographs, and/or likenesses were extracted from
11   yearbooks by Ancestry and placed on the Ancestry website as part of its Yearbook Database,
12   without Ancestry obtaining their consent. Excluded from the class are (a) Plaintiffs’ counsel; (b)
13   Ancestry, its officers and directors, counsel, successors and assigns; (c) any entity in which
14   Ancestry has a controlling interest; and (d) the judge to whom this case is assigned and the
15   judge’s immediate family.
16
            61.      The members of the proposed class are so numerous that joinder of individual
17
     claims is impracticable. As of September 2020, Ancestry represents that its Ancestry Yearbook
18
     Database contains 730 million records. Of those, 1.7 million records correspond to schools in
19
     Nevada. Even accounting for the fact that some individuals have multiple records present in the
20
     database, that some are deceased or no longer reside in Nevada, and that the class excludes
21
     current Ancestry subscribers (Ancestry represents it has 3 million subscribers worldwide), the
22
     class numbers in the millions.
23
            62.      There are significant questions of fact and law common to the members of the
24
     class. These issues include:
25
                  a. Whether Ancestry’s collection of personal information about Plaintiffs and the
26
                     class members, including names, yearbook photographs, yearbook years,
27
                     estimated ages, cities of residence, schools attended, and interest and hobbies, in
28




     CLASS ACTION COMPLAINT                        26
        Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 27 of 34



 1             its Ancestry Yearbook Database, and selling of that information via paid
 2             subscription plans, constitute the commercial use without written consent of
 3             another’s name, photograph, or likeness within the meaning of Nev. Rev. Stat. §§
 4             597.770 et seq.;
 5          b. Whether Ancestry’s use of personal information about Plaintiffs and the class
 6
               members, including names, yearbook photographs, yearbook years, estimated
 7
               ages, cities of residence, schools attended, and interests and hobbies, by offering
 8
               access to that information as part of its promotional 14-day “free trial,” constitutes
 9
               the commercial use without written consent of another’s name, photograph, or
10
               likeness for purposes of advertising, selling, or soliciting purchases of Ancestry
11
               products, merchandise, goods, or services, within the meaning of Nev. Rev. Stat.
12
               §§ 597.770 et seq.;
13
            c. Whether Ancestry’s use of personal information about Plaintiffs and the class
14
               members, including names, yearbook photographs, and cities of residence, by
15
               offering access to that information as part of the promotional limited-access
16
               version of its website constitutes the commercial use of another’s name,
17
               photograph, or likeness for purposes of advertising, selling, or soliciting purchases
18

19
               of Ancestry products, merchandise, goods, or services, within the meaning of Nev.

20             Rev. Stat. §§ 597.770 et seq.;

21          d. Whether Ancestry’s use of personal information about Plaintiffs and the class

22             members, including names and yearbook photographs, by including that

23             information in targeted promotional email messages constitutes the commercial

24             use of another’s name, photograph, or likeness for purposes of advertising, selling,
25             or soliciting purchases of Ancestry products, merchandise, goods, or services,
26             within the meaning of Nev. Rev. Stat. §§ 597.770 et seq.;
27          e. Whether Plaintiffs and the class consented to the use of their names, photographs,
28             and likenesses in Ancestry products and advertisements;


     CLASS ACTION COMPLAINT                     27
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 28 of 34



 1                   f. Whether Ancestry’s use of personal information about Plaintiffs and the class
 2                      without consent was “knowing” within the meaning of Nev. Rev. Stat. §§ 597.810,
 3                      such that Plaintiffs and the class are entitled to exemplary or punitive damages;
 4                   g. Whether Ancestry’s use of names, photographs, and likeness constitutes a use not
 5                      directly connected with commercial sponsorship, or a use in connection with news
 6
                        or public affairs, for which written consent is not required, within the meaning of
 7
                        Nev. Rev. Stat. §§ 597.790;
 8
                     h. Whether Ancestry’s conduct as described in this complaint violated Nevada’s
 9
                        Deceptive Trade Practices law, Nev. Rev. Stat. §§ 598.0903 et seq.;
10
                     i. Whether Ancestry was unjustly enriched as a result of the conduct described in
11
                        this complaint; and
12
                     j. Whether class members are entitled to injunctive, declaratory and monetary relief
13
                        as a result of Ancestry’s conduct as described in this complaint.
14
               63.      Plaintiffs’ claims are typical of those of the proposed class. Plaintiffs and all
15
     members of the proposed class have been harmed by Ancestry’s misappropriation and misuse of
16
     their names, likenesses, photographs, and other personal information.
17
               64.      The proposed class representatives will fairly and adequately represent the
18

19
     proposed class. The class representatives’ claims are co-extensive with those of the rest of the

20   class, and they are represented by qualified counsel experienced in class action litigation of this

21   nature.

22             65.      A class action is superior to other available methods for the fair and efficient

23   adjudication of these claims because individual joinder of the claims of all members of the

24   proposed class is impracticable. Many members of the class do not have the financial resources
25   necessary to pursue this claim, and even if they did, the size of their interest in the case may not
26   be large enough to merit the cost of pursuing the case. Individual litigation of these claims would
27   be unduly burdensome on the courts in which individualized cases would proceed. Individual
28   litigation would greatly increase the time and expense needed to resolve a dispute concerning


     CLASS ACTION COMPLAINT                           28
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 29 of 34



 1   Ancestry’s common actions towards an entire group. Class action procedures allow for the
 2   benefits of unitary adjudication, economy of scale, and comprehensive supervision of the
 3   controversy by a single court.
 4          66.     The proposed class action may be certified pursuant to Rule 23(b)(2) of the
 5   Federal Rules of Civil Procedure. Ancestry has acted on ground generally applicable to the
 6
     proposed class, such that final injunctive and declaratory relief is appropriate with respect to the
 7
     class as a whole.
 8
            67.     The proposed class action may be certified pursuant to Rule 23(b)(3). Questions
 9
     of law and fact common to class members predominate over questions affecting individual
10
     members, and a class action is superior to other available methods for fairly and efficiency
11
     adjudicating the controversy.
12                                      FIRST CAUSE OF ACTION
13
                                      (Nev. Rev. Stat. §§ 597.770 et seq.)
            68.     Plaintiffs incorporate by reference the allegations contained in all preceding
14

15
     paragraphs of this complaint.

16          69.     Ancestry conducts business in Nevada by, among other things, appropriating the

17   likenesses of Nevada residents and using those likenesses to advertise and as part of its products

18   and service, and by offering its subscription products for sale to Nevada residents.

19          70.     Nevada’s statute protecting the right to publicity, Nevada Revised Statutes §§

20   597.770 et seq., prohibits and provides damages for the commercial use of another’s name, voice,
21   signature, photograph, or likeness without written consent.
22          71.     By engaging in the forgoing acts and omissions, Ancestry used class members’
23   names, photographs, and likenesses for commercial purposes in its goods, products, and services
24   without written consent.
25          72.     Each use of a class member’s name, photograph, or likeness is a separate and
26
     distinct violation of Nev. Rev. Stat. §§ 597.770 et seq. giving rise to damages.
27
            73.     By appropriating their likenesses and using those likenesses for a commercial
28
     purpose without consent, Ancestry deprived Plaintiffs and the class the economic value of their


     CLASS ACTION COMPLAINT                         29
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 30 of 34



 1   likenesses and of their legally protected rights to control the disposition of their likenesses.
 2   Plaintiffs and the class suffered actual damages equal to the fair commercial value of their
 3   likenesses, which can be measured as the reasonable market price for the use of a likeness in a
 4   product or advertisement, or as the amount of Ancestry’s profits derived from subscriptions sold
 5   using their likenesses. Regardless of whether a precise measure of damages can be established at
 6
     trial, Plaintiffs and the class are entitled to statutory minimum damages in the amount of $750
 7
     per violation as provided for in Nev. Rev. Stat. §§ 597.770 et seq.
 8
            74.     Plaintiffs seek declaratory, injunctive, and monetary damages for themselves and
 9
     on behalf of each member of the proposed class as provided for Nev. Rev. Stat. §§ 597.770 et
10
     seq., including statutory damages equal to the greater of $750 per violation or actual damages,
11
     punitive and/or exemplary damages in light of Defendants’ knowing commercial use without
12
     consent, and the award of attorneys’ fees and costs in the event Plaintiffs prevail in this action.
13
                                      SECOND CAUSE OF ACTION
14
                                     (Nev. Rev. Stat. §§ 598.0903 et seq.)
15
            75.     Plaintiffs incorporate by reference the allegations contained in all preceding
16
     paragraphs of this complaint.
17
            76.     Ancestry has and is engaged in deceptive trade practices, as that term is defined
18
     in the Nevada Deceptive Trade Practices statute, Nev. Rev. Stat. §§ 598.09093 et seq.
19
            77.     As described in this complaint, Ancestry’s knowing misappropriation and
20
     commercial use without consent of Plaintiffs’ and class members’ names, photographs,
21
     likenesses, and personal information, constitutes a knowing false representation as to the source,
22
     sponsorship, approval, or certification of its goods and services within the meaning of Nev. Rev.
23
     Stat. §§ 598.09093 et seq.
24
            78.     As described in this complaint, Ancestry’s knowing misappropriation and
25
     commercial use without consent of Plaintiffs’ and class members’ names, photographs,
26

27
     likenesses, and personal information, constitutes a knowing false representation as to affiliation,

28   connection, association, or certification by another person within the meaning of Nev. Rev. Stat.



     CLASS ACTION COMPLAINT                         30
            Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 31 of 34



 1   §§ 598.09093 et seq.
 2           79.    As described in this complaint, Ancestry’s misappropriation and commercial use
 3   without consent of the names, photographs, likenesses, and personal information of the deceased
 4   relatives of Plaintiffs and members of the class is a violation of Nevada’s statute protecting the
 5   right of publicity, Nev. Rev. Stat. 597.770 et seq. By engaging in the conduct described in this
 6
     complaint and violating Nevada law, Ancestry violated a state statute relating to the sale of its
 7
     goods and services withing the meaning of Nev. Rev. Stat. § 598.0923.
 8
             80.    By engaging in the conduct described in this complaint, including profiting from
 9
     the sale and use in advertising of personal information it misappropriated without consent,
10
     Ancestry engaged in and continues to engage in deceptive trade practices prohibited by Nevada
11
     law.
12
             81.    As a result of Ancestry’s actions, Plaintiffs and the class have been injured.
13
     Plaintiffs and members of the class each lost the economic value of their likenesses and their
14
     legally protected rights to control the disposition of their likenesses. Plaintiffs and members of
15
     the class also lost the right to refuse consent and protect their own privacy, as guaranteed by
16
     Nevada law. Plaintiffs and the class suffered actual damages equal to the fair commercial value
17
     of their likenesses, which can be measured as the reasonable market price for the use of a likeness
18

19
     in a product or advertisement, or as the amount of Ancestry’s profits derived from subscriptions

20   sold using their likenesses.
                                      THIRD CAUSE OF ACTION
21                                     (Intrusion Upon Seclusion)
22           82.    Plaintiffs incorporate by reference the allegations contained in all preceding
23   paragraphs of this complaint.
24           83.    Plaintiffs and class members have a reasonable expectation of privacy in their
25   personal information, including their photographs and biographical details.
26
             84.    Ancestry intentionally intruded on the seclusion of Plaintiffs and the class by
27
     appropriating their names, likeness, photographs, and biographical information, and the names
28
     likenesses, photographs, and biographical information of their deceased relatives, and using the


     CLASS ACTION COMPLAINT                        31
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 32 of 34



 1   appropriated information to advertise and sell online services.
 2           85.     Ancestry’s misuse of personal information reveals private facts in which a
 3   reasonable person would expect privacy. It maintains, sells, and advertises using records that
 4   reveal intimate details about subjects’ private lives, including ages, locations, biographical details,
 5   and photographs.
 6
             86.     Plaintiffs and members of the class were harmed by Ancestry’s intrusion into their
 7
     private affairs as detailed in the compliant.
 8
             87.     Among other remedies, Plaintiffs and members of the class seek damages,
 9
     including punitive damages in light of Ancestry’s conscious disregard of Plaintiffs’ and class
10
     members privacy rights and exploitation of their personal information for profit.
11
                                       FOURTH CAUSE OF ACTION
12
                                          (Unjust Enrichment)
13           88.     Plaintiffs incorporate by reference the allegations contained in all preceding
14
     paragraphs of this complaint.
15
             89.     Plaintiffs and members of the class have conferred an unwarranted benefit on
16
     Ancestry. Ancestry’s business model centers around selling subscriptions for access to personal
17
     information that rightfully belongs to Plaintiffs and members of the class. Ancestry uses the
18
     personal information it misappropriated to sell its services without consent. Each subscription
19
     sold and each advertisement sent represents an unwarranted benefit conferred by the class.
20
             90.     Under principles of equity and good conscience, Ancestry should not be permitted
21
     to retain the benefits it gained as a result of its actions.
22
             91.     Plaintiffs and members of the class have suffered loss as a direct result of
23
     Ancestry’s conduct.
24
             92.     Among other remedies, Plaintiffs, on their own behalf and on behalf of absent
25
     class members, seek the imposition of a constructive trust and restitution of proceeds Ancestry
26

27
     received as a result of the conduct described in this complaint, as well as an award of attorneys’

28   fees, costs, and interest.



     CLASS ACTION COMPLAINT                           32
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 33 of 34



                                           PRAYER FOR RELIEF
 1
            93.      WHEREFORE Plaintiffs, on behalf of themselves and all others similarly
 2
     situation, hereby demands judgment against Defendant Ancestry as follows:
 3
                  (a) For an order certifying the proposed class and appointing Plaintiffs and their
 4

 5
                     counsel to represent the class;

 6                (b) For a declaration that Ancestry’s acts and omissions constitute a knowing

 7                   misappropriation of names, likeness, photographs, and other personal information,

 8                   and infringe on protected privacy rights, in violation of Nevada law;

 9                (c) For preliminary and permanent injunctive relief enjoining and preventing

10                   Ancestry from continuing to operate its Ancestry website and expand its databases
11                   without appropriate safeguards to ensure people’s personal information is not
12                   used illegally without their consent;
13                (d) For an order enjoining Ancestry from continuing the unlawful and unfair conduct
14                   described in this complaint;
15                (e) For restitution for Plaintiffs and members the class for the value that Defendants
16
                     derived from misappropriating their likenesses;
17
                  (f) For an award of damages, including without limitation damages for actual harm,
18
                     profits earned by Ancestry in the operation of its websites selling access to
19
                     misappropriated personal information, and statutory damages;
20
                  (g) For an award of reasonable attorneys’ fees and costs incurred by Plaintiffs and the
21
                     class members; and
22
                  (h) For an award of other relief in law and equity to which Plaintiffs and the class
23
                     members may be entitled.
24

25

26

27

28   //



     CLASS ACTION COMPLAINT                            33
          Case 2:20-cv-02292-GMN-BNW Document 1 Filed 12/17/20 Page 34 of 34



                                        JURY TRIAL DEMAND
 1
            Plaintiffs hereby demand a jury trial for all individual and Class claims so triable.
 2
     Respectfully submitted,
 3
     DATED: December 17, 2020.
 4
                                        KNEPPER & CLARK LLC
 5
                                        /s/ Miles N. Clark
 6                                      Miles N. Clark, Esq., SBN 13848
 7                                      Matthew I. Knepper, Esq., SBN 12796
                                        5510 So. Fort Apache Road, Suite 30
 8                                      Las Vegas, NV 89148
                                        Email: Miles.Clark@knepperclark.com
 9                                      Email: Matthew.Knepper@knepperclark.com
10
                                        MORGAN & MORGAN COMPLEX LITIGATION GROUP
11                                      Michael F. Ram, Esq. (Pro Hac Vice Application pending)
                                        Marie N. Appel, Esq. (Pro Hac Vice Application pending)
12                                      71 Van Ness Avenue, Suite 500
13                                      San Francisco, CA 94102
                                        Email: MRam@forthepeople.com
14                                      Email: MAppel@forthepeople.com
15                                      LAW OFFICES OF BENJAMIN R. OSBORN
16                                      Benjamin R. Osborn, Esq., (Pro Hac Vice Application pending)
                                        102 Bergen Street
17                                      Brooklyn, NY 11201
                                        Email: Ben@benosbornlaw.com
18

19                                      Counsel for Plaintiffs and the Proposed Class

20

21

22

23

24

25

26

27

28




     CLASS ACTION COMPLAINT                        34
